Citation Nr: 1827580	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  18-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 30, 2000 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts in which the RO implemented an August 2017 Board decision granting entitlement to a TDIU prior to March 23, 2012; the RO assigned an effective date of October 30, 2000.

Historically, in an October 2013 rating decision, the RO granted entitlement to a TDIU, with an effective date of March 23, 2012, the date the Veteran's service-connected disabilities met the schedular requirements for such an award since his claim had been received within one year of that date and because the Veteran was found to be unable to secure or follow a substantially gainful occupation as a result of his service-connected posttraumatic stress disorder (PTSD).  The Veteran appealed the effective date of that determination. 

In an August 2017 decision the Board granted entitlement to a TDIU prior to March 23, 2012.  In a subsequent August 2017 rating decision, the RO implemented the Board grant with an effective date of October 30, 2000.  The Veteran filed a timely notice of disagreement and requested a Decision Review Officer review.

In July 2002, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing on issues that are no longer on appeal to the Board including an increased rating for PTSD.  In connection with the appealed issues that were discussed at the Board hearing, the Board subsequently took jurisdiction over the TDIU issue, noting in a November 2016 decision and remand that the VA has a duty to maximize benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The VLJ who conducted the hearing is no longer employed by the Board, and the Veteran was offered an opportunity to appear at a new hearing which he declined prior to issuance of the November 2016 Board decision and remand.   See 38 U.S.C. § 7101(c) (2012); 38 C.F.R. § 20.707 (2017).  

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's October 2000 claim for service connection for PTSD was granted by the Board in an October 2011 decision; a May 2012 rating decision implemented that decision, assigned an effective date of the award of service connection and a 30 percent rating from October 30, 2000, the date of the Veteran's claim, and a 70 percent rating assigned effective March 23, 2012.  The Veteran appealed and in a November 2016 decision, the Board granted a 70 percent disability evaluation effective for the entire appeal period from October 30, 2000. 

2.  The Veteran's formal claim for a TDIU was received in July 2012 in which he indicated that he had become too disabled to work in November 2000.

3.  In an October 2013 rating decision, entitlement to a TDIU was granted effective from March 23, 2012.  The effective date was appealed to the Board and in an August 2017 decision the Board granted entitlement to a TDIU prior to March 23, 2012.   

4.  In a subsequent August 2017 rating decision, the RO implemented the Board grant of TDIU with an effective date of October 30, 2000.  

5.  Effective from October 30, 2000, the Veteran's combined disability evaluation has been 80 percent with a 70 percent rating assigned for PTSD; prior to that time and from December 1999, his combined disability evaluation was 20 percent.

6.  Prior to October 30, 2000, the manifestations of the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for an effective date prior to October 30, 2000 for the award of a TDIU have not been met.  38 U.S.C. §§ 1115, 5110 (2012); 38 C.F.R. §§  3.400, 4.16(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Earlier Effective Date

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If it is factually ascertainable that the disability increased within one year preceding the date of claim for the increased rating, the effective date of increased compensation will be the date the disability increased within that year.  38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2017). When a veteran has more than one service-connected disability, the ratings are combined in a manner explained at 38 C.F.R. § 4.25 (2017).

VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of finding one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

However, even if the Veteran does not meet the threshold schedular requirements for entitlement to a TDIU, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Service, for extraschedular consideration of a TDIU.  38 C.F.R. § 4.16 (b).  Neither the RO nor the Board may assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1. (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107  

The Veteran contends that the effective date of the award of entitlement to a TDIU should be earlier than October 30, 2000.  The Veteran further contends that an error occurred in an August 1954 decision which would allow for an earlier effective date of entitlement.  In his June 2012 formal TDIU application, the Veteran report that he became too disabled to work in November 2000; that his PTSD disability had affected fulltime employment in November 2000 and that the most he had earned in one year was $28,000 in 1989.  He reported that he worked as a handyman on call 24 hours per day from 1955 to 1989 although later evidence of record indicates that the Veteran worked as a hairdresser into the 1970s.  He indicated that he had a GED and 3 months of college but could not focus. 

The Board acknowledges the Veteran's contentions and notes that the August 1954 rating decision denied entitlement to service connection for hand burns, a wrist wound, and prostatitis; TDIU was not considered in this decision.  The Veteran did not appeal this decision.  Thus, this decision became final.  In his February 13, 2018 Notice of Disagreement (NOD-VA Form 21-0958) and February 28, 2010 substantive Appeal (VA Form 9), the Veteran contended that there was an error in the August 1954 rating decision, however; he did not set forth clearly and specifically the alleged error(s) of fact or law, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  See 38 C.F.R. § 20.1404 (2017).  It is further noted that any claim of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Specifically, when attempting to raise a claim of CUE, a claimant must identify a particular rating decision and describe the alleged error in fact or law with some degree of specificity, and provide reasons as to why the result would have been manifestly different but for the alleged error.  See Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).  This has not been done in the instant case, and therefore, the issue of CUE in the August 1954 decision is not before the Board.  Further, to the extent that the Veteran is claiming an earlier effective date for the award of a TDIU on the basis that service connection should have been granted in 1954 for his service-connected let wrist and bilateral hand disabilities, the Board denied earlier effective dates for the award of service connection for those disabilities to include on the basis of CUE in the November 2016 Board decision.  That decision was not appealed and is final. 

From December 22, 1999, the Veteran had a total combined disability evaluation of 20 percent.  As noted above, following the November 2016 Board decision, the Veteran has a 70 percent rating for his PTSD effective from October 30, 2000.  Effective October 30, 2000, the Veteran had a combined disability evaluation of 80 percent.  Specifically, effective from December 22, 1999, service connection has been established for status post bayonet wound, osteoarthritis of the left wrist, rated as 10 percent disabling; dorsum left (minor) wrist bayonet wound scar, rated as 10 percent disabling, and dorsum right and left hand burn scars rated as noncompensable.  Effective from June 5, 2001, service connection was also established for prostatitis with a noncompensable rating assigned.  Effective from February 9, 2012, service connection has been established for degenerative disc disease of the lumbar spine with a 10 percent disability evaluation; residuals of a pelvis injury, assigned a 10 percent rating; and lumbar radiculopathy of the left sciatic nerve, assigned a 10 percent rating.  The Board notes that the Veteran has a combined evaluation of 90 percent disabling from February 2012 due to the award of these additional service-connected disabilities.

As noted, a total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As such, the earliest date the Veteran met the schedular rating threshold for the grant of a TDIU was October 30, 2000.  However, the remaining question is whether the Veteran met the requirements for an extraschedular TDIU rating prior to that time. 

Prior to the award of service connection for PTSD effective in October 2000, the Veteran was service-connected for the residuals of a bayonet wound of the left (minor) wrist with burn scars of the right and left hands, with a combined 20 percent rating.  The earliest effective date for the award of service connection for any disability is December 22, 1999.  The Veteran had not established service connection for any disability prior to that date.  Thus, in the absence of a specific properly pled claim of CUE in a prior decision that has not already been adjudicated by the Board, the earliest date for assignment of a TDIU could only be from December 22, 1999 if supported by the evidence and only based on the disabilities for which service connection had been established at the time. 

However, when reviewed as a whole, the evidence does not support a finding that, between December 22, 1999 and October 30, 2000, the Veteran was not capable of substantially gainful employment as a result of his service-connected disabilities.  The Board observes that VA treatment records addressing the Veteran's service-connected disabilities indicated that his wrist and scars caused difficulty working with his hands particular in his work as a hairdresser in the 1970's because he could not hold the blow dryer in his left hand, and which reportedly resulted in a change in employment, but did not indicate the Veteran was not capable of substantially gainful employment.  The record does not contain a great deal of evidence dated between December 1999 and October 2000.  At an August 2000 VA examination, the Veteran reported that he had slight pain on certain motions of the left wrist and that his hands had been sensitive to heat, cold, and chemicals in his prior work as a hairdresser.  On examination, there was slight pain on radial deviation of the wrist, but an otherwise normal examination.  Both hands showed some slight thinning of the skin of the dorsum, with no hair growth.  Fine scars were noted on the dorsum of the right hand and a 1.5 cm. scar was noted on the left wrist.  Later examination in July 2001 shows impairment of the left wrist and hands mainly due to pain, but there is no indication that substantially gainful employment was prevented due to the severity of these disabilities at the time.  None of the medical or lay evidence relevant to the period under consideration or dated in close proximity to that period indicates that the Veteran's service-connected left wrist disability and burn scars of the hands (which were the only service connected disabilities during this time) prevented the Veteran from engaging in substantially gainful employment.  Notably, the Veteran himself reported that he became too disabled for substantially gainful employment beginning in November 2000 and he indicated that it was his PTSD that impaired his employability.  Although the Veteran testified in June 2001 at a local hearing that his hands prevented him from continuing work as a hairdresser in the 1970s, and that he had to do menial work after that, on his TDIU application he indicated that he had worked fulltime for many years after that and that he became too disabled to work in 2000.  Therefore, the Board finds that referral for an extraschedular TDIU for the period prior to October 30, 2000, would not be in order in this case.  As the date entitlement arose coincides with the date of the claim and subsequent award of service connection and a 70 percent evaluation for PTSD, October 30, 2000 is the earliest date for the award of a TDIU.

Accordingly, for the period from December 22, 1999 to October 30, 2000 the probative evidence of record demonstrates that the Veteran was neither unemployable nor capable of no more than marginal employment due to his service-connected disabilities.  Thus, the criteria for a TDIU prior to October 30, 2000, have not been met.



							(Continued on the next page)

ORDER

Entitlement to an effective date earlier than October 30, 2000 for the award of a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


